Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal disclaimer
1.	Terminal disclaimer filed on 12/30/2021 has been accepted by the office.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

Sekino (US 2013/0026391 A1) describes a method of correcting an intensity of a fluorescence spectrum, comprising: measuring a fluorescence spectrum of microparticles by irradiating light with predetermined wavelength to the microparticles which are multi-dyed with a plurality of fluorescent pigments; and correcting a fluorescent intensity of the measured fluorescent spectrum of the microparticles based on information regarding fluorescence characteristics of the single fluorescent pigment, wherein, to correct the fluorescent intensity, the fluorescence spectrum of the microparticles is treated as a linear sum of multiplications of fluorescence spectra of the fluorescent pigments and predetermined weighting coefficients, and a parameter indicating an intensity distribution corresponding to the fluorescence spectrum of the fluorescent pigment is set based on the information regarding the fluorescence 

Singer (US 5573909 A) describes a method of applying a fluorescent label to a target specific binding pair member in a sample, comprising the steps of;
a) combining the sample thought to contain the target specific binding pair member with a suspension of one or more microparticle-labeled probes, wherein each microparticle probe comprises a polymeric microparticle incorporating randomly dispersed therein a series of fluorescent dyes having an initial donor dye with a desired excitation peak and an ultimate acceptor dye with a desired emission peak, where each dye of the series has spectral overlap sufficient to allow for significant energy transfer of excitation energy to occur resulting in an effective Stokes shift; and
a complementary specific binding pair member that binds to the target specific binding pair member and is covalently or non-covalently bound to the microparticle; and; b) allowing sufficient time for one or more microparticle-labeled probes to form a complex with the target specific binding pair member.




When each such population of beads, characterized by at least two fluorescent signals, is combined with an analytical reactant capable of binding a specific analyte in a clinical or test sample a powerful analytical tool is obtained, which can provide qualitative and quantitative assay results. The analytical method is also provided which is based on using multicolored fluorescent beads obtained by the instant invention. To achieve truly multiplexed analysis of a plurality of analytes in a sample, a third type of fluorescent signal, e.g., green fluorescent signal is provided, usually found in a label reagent, which is capable of binding the analyte of interest. Thus, methods of making multicolored beads, the beads themselves, multiple sets of such beads, and multiplexed methods of analyzing a plurality of analytes in a single sample are claimed by the instant invention.

Allowable Subject Matter
3.	Claims 6-28 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:


Regarding claim 6:
The primary reason for the allowance of claim 6 is the inclusion of a flow cytometer comprising: generate fluorescence intensity for each of the fluorescent dyes using a linear sum of single-dyeing spectra obtained by preparing microparticles labeled with a single fluorescent dye from measured spectra obtained by the detectors, and output a plot diagram of the generated fluorescence intensity. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 7-25 are allowed due to their dependency on claim 6.

Regarding claim 26:
The primary reason for the allowance of claim 26 is the inclusion of a system comprising: generate fluorescence intensity for each of the fluorescent dyes using a linear sum of single-dyeing spectra obtained by preparing microparticles labeled with a single fluorescent dye from measured spectra obtained by the detectors, and output a plot diagram of the generated fluorescence intensity. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or 

Regarding claim 27:
The primary reason for the allowance of claim 27 is the inclusion of a flow cytometer comprising: a processor configured to generate fluorescence intensity for each of the fluorescent dyes using a linear sum of single-dyeing spectra obtained by preparing microparticles labeled with a single fluorescent dye from measured spectra obtained by the detectors, wherein the generated fluorescence intensity can be used to create a plot diagram. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 28:
The primary reason for the allowance of claim 28 is the inclusion of a system comprising: a processor configured to generate fluorescence intensity for each of the fluorescent dyes using a linear sum of single-dyeing spectra obtained by preparing microparticles labeled with a single fluorescent dye from measured spectra obtained by the detectors, wherein the generated fluorescence intensity can be used to create a plot diagram. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.


Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
January 10, 2022